
 
FORM OF
NEW ENGLAND BANK
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT




This Amended and Restated Change in Control Agreement (the “Agreement”) is made
effective as of July 13, 2009 (the “Effective Date”) by and between New England
Bank, a Connecticut chartered bank (the “Bank”), ________ (the “Executive”)
and New England Bancshares, Inc. (the “Company”), a Maryland corporation and the
holding company of the Bank, as guarantor.


WHEREAS, the Company, as guarantor, the Bank, as successor to Enfield Federal
Savings and Loan Association (“Enfield Federal”), and the Executive are
currently parties to a change in control agreement originally entered into on
May 10, 2004, subsequently amended on January 17, 2006, amended and restated
effective February 12, 2007, and further amended on December 8, 2008 (the
“Change in Control Agreement”);
 
WHEREAS, Enfield Federal has merged into Valley Bank, a subsidiary of the
Company, and pursuant to the merger Valley Bank changed its name to New England
Bank; and
 
WHEREAS, the Company, the Bank and the Executive desire to amend and restate the
Change in Control Agreement in order to reflect the new name of the Bank and to
incorporate the terms of the First Amendment to the Change in Control Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, is the parties hereby agree as follows:


1.
Term of Agreement.



(a)           The term of this Agreement shall be the period commencing on the
Effective Date and ending on the second anniversary of the Effective Date, plus
any and all extensions of the initial term made pursuant to this Section 1.


(b)           Commencing on April 1, 2010 and continuing each anniversary date
thereafter, the Board of Directors of the Bank (the “Board of Directors”) may
extend the term of this Agreement for an additional one (1) year period beyond
the then effective expiration date, provided that Executive shall not have given
at least sixty (60) days’ written notice of his desire that the term not be
extended.


(c)           Notwithstanding anything in this Section to the contrary, this
Agreement shall terminate if Executive or the Bank terminates Executive’s
employment prior to a Change in Control.


2.
Change in Control.


 
 

--------------------------------------------------------------------------------

 

(a)           Upon the occurrence of a Change in Control of the Bank or the
Company followed at any time during the term of this Agreement by the
termination of Executive’s employment in accordance with the terms of this
Agreement, other than for Just Cause, as defined in Section 2(c) of this
Agreement, the provisions of Section 3 of this Agreement shall apply.  Upon the
occurrence of a Change in Control, Executive shall have the right to elect to
voluntarily terminate his employment at any time during the term of this
Agreement following an event constituting “Good Reason.”


“Good Reason” means, unless Executive has consented in writing thereto, the
occurrence following a Change in Control, of any of the following:


 
(i)
the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material change in status, title, authority,
duties or responsibilities or any other action that results in a material
diminution in such status, title, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Bank or Executive’s employer
reasonably promptly after receipt of notice thereof given by the Executive;



 
(ii)
a reduction by the Bank or Executive’s employer of the Executive’s base salary
in effect immediately prior to the Change in Control;



 
(iii)
the relocation of the Executive’s office to a location more than fifty (50)
miles from its location as of the date of this Agreement;



 
(iv)
the taking of any action by the Bank or any of its affiliates or successors that
would materially adversely affect the Executive’s overall compensation and
benefits package, unless such changes to the compensation and benefits package
are made on a non-discriminatory basis to all employees; or



 
(v)
the failure of the Bank or the affiliate of the Bank by which Executive is
employed, or any affiliate that directly or indirectly owns or controls any
affiliate by which Executive is employed, to obtain the assumption in writing of
the Bank’s obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Bank or such affiliate within thirty (30)
days after a reorganization, merger, consolidation, sale or other disposition of
assets of the Bank or such affiliate.

 
Provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Bank (or its successor in
interest) within ninety (90) days following the initial existence of the
condition, describing the existence of such condition, and the Bank shall
thereafter have the right to remedy the condition within thirty (30) days of the
date the Bank received the written notice from the Executive.  If the Bank
remedies

 
2

--------------------------------------------------------------------------------

 

the condition within such thirty (30) day cure period, then no Good Reason shall
be deemed to exist with respect to such condition.  If the Bank does not remedy
the condition within such thirty (30) day cure period, then the Executive may
deliver a Notice of Termination for Good Reason at any time within sixty (60)
days following the expiration of such cure period.


(b)           For purposes of this Agreement, a “Change in Control” shall be
deemed to occur on the earliest of:


 
(i)
Merger:  The Company or the Bank merges into or consolidates with another
corporation, or merges another corporation into the Company or the Bank, and as
a result less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company immediately before the merger or consolidation.



 
(ii)
Acquisition of Significant Share Ownership:  There is filed or required to be
filed a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (ii) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.



 
(iii)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Bank’s or the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders) by
a vote of at least two-thirds (2/3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or



 
(iv)
Sale of Assets:  The Company or the Bank sells to a third party all or
substantially all of its assets.



Notwithstanding anything in this Agreement to the contrary, a merger or
combination of any affiliate or subsidiary of the Company into another
subsidiary or affiliate of the Company shall not constitute a Change in Control
for purposes of this Agreement.


(c)           Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon termination for Just Cause.  The term “Just
Cause” shall mean termination

 
3

--------------------------------------------------------------------------------

 

because of Executive’s personal dishonesty, incompetence, willful misconduct,
any breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), final cease and desist order, or
any material breach of any provision of this Agreement.  Notwithstanding the
foregoing, Executive shall not be deemed to have been terminated for Just Cause
unless and until there shall have been delivered to him a copy of a resolution
duly adopted by the affirmative vote of a majority of the entire membership of
the Board of Directors at a meeting of the Board of Directors called and held
for that purpose (after reasonable notice to Executive and an opportunity for
him, together with counsel, to be heard before the Board of Directors), finding
that in the good faith opinion of the Board of Directors, Executive was guilty
of conduct justifying termination for Just Cause and specifying the particulars
thereof in detail.  Executive shall not have the right to receive compensation
or other benefits for any period after termination for Just Cause.  During the
period beginning on the date of the Notice of Termination for Just Cause
pursuant to Section 4 hereof through the Date of Termination, stock options
granted to Executive under any stock option plan shall not be exercisable nor
shall any unvested stock awards granted to Executive under any stock benefit
plan of the Bank, the Company or any subsidiary or affiliate thereof, vest.  At
the Date of Termination, such stock options and any such unvested stock awards
shall become null and void and shall not be exercisable by or delivered to
Executive at any time subsequent to such termination for Just Cause.


(d)           For purposes of this Agreement, any termination of Executive’s
employment shall be construed to require a “Separation from Service” in
accordance with Code Section 409A and the regulations promulgated thereunder,
such that the Bank and Executive reasonably anticipate that the level of bona
fide services Executive would perform after termination of employment would
permanently decrease to a level that is less than 50% of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36)-month period.


3.
Termination Benefits.



(a)           If Executive’s employment is voluntarily (in accordance with
Section 2(a) of this Agreement) or involuntarily terminated within two (2) years
of a Change in Control, Executive shall receive:


 
(i)
a lump sum cash payment equal to 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”).  Such payment shall be made not later than five (5)
days following Executive’s termination of employment under this Section 3.



 
(ii)
Continued life insurance and non-taxable health and dental insurance coverage
which Executive participated in as of the date of the Change in Control
(collectively, the “Employee Benefit Plans”) for a period of twenty-four (24)
months following Executive’s termination of employment.  Said coverage shall be
provided under the same terms and conditions in effect on the date of
Executive’s termination of employment.


 
4

--------------------------------------------------------------------------------

 

To the extent that benefits required under this Section 3(a)(ii) cannot be
provided under the terms of any Bank health and welfare plan, the Bank shall pay
the Executive the value of such benefits in a single cash lump sum distribution
within ten (10) calendar days following the Executive’s termination of
employment; and


 
(iii)
Notwithstanding the foregoing, in the event the Executive is a Specified
Employee (as defined herein), then, solely, to the extent required to avoid
penalties under Code Section 409A, the Executive’s payments shall be delayed
until the first day of the seventh month following the Executive’s Separation
from Service.  A “Specified Employee” shall be interpreted to comply with Code
Section 409A and shall mean a key employee within the meaning of Code Section
416(i) (without regard to paragraph 5 thereof), but an individual shall be a
“Specified Employee” only if the Company is publicly traded.



(b)           Notwithstanding the preceding provisions of this Section 3, in no
event shall the aggregate payments or benefits to be made or afforded to
Executive under said paragraphs (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Code or any successor
thereto, and to avoid such a result, Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount,” as determined in accordance with said Section 280G.  The allocation of
the reduction required hereby among the Termination Benefits provided by this
Section 3 shall be determined by Executive, provided however that if it is
determined that such election by the Executive shall be in violation of Code
Section 409A, the cash severance payable pursuant to Section 3 hereof shall be
reduced by the minimum amount necessary to result in no portion of payments and
benefits payable to the Bank under Section 3 being nondeductible to the Bank
pursuant to Section 280G of the Code and subject to excise tax imposed under
Section 4999 of the Code.


4.
Notice of Termination.



(a)           Any purported termination by the Bank or by Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.


(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).


5.
Source of Payments.



All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.  The Company, however, unconditionally
guarantees payment and

 
5

--------------------------------------------------------------------------------

 

provision of all amounts and benefits due hereunder to Executive and, if such
amounts and benefits due from the Bank are not timely paid or provided by the
Bank, such amounts and benefits shall be paid or provided by the Company.


6.           Effect on Prior Agreements and Existing Benefit Plans.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this
Agreement.  Nothing in this Agreement shall confer upon Executive the right to
continue in the employ of the Bank or shall impose on the Bank any obligation to
employ or retain Executive in its employ for any period.


7.           No Attachment.


(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.


8.           Modification and Waiver.


(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.


(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


9.           Severability.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 
6

--------------------------------------------------------------------------------

 

10.           Headings for Reference Only.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.  In addition, references herein to the
masculine shall apply to both the masculine and the feminine.


11.
Governing Law.



Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Connecticut, without regard to principles of conflicts of law of
that State.


12.
Arbitration.



Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.


13.
Payment of Legal Fees.



All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.  Such payment or reimbursement shall be
made to Executive as soon as practicable but not later than March 15 of the
calendar year immediately following the year in which such expenses were
incurred by Executive.


14.           Indemnification.


The Company or the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company or the Bank (whether or not he continues to be a director or officer at
the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs,
attorneys’ fees and the cost of reasonable settlements.

 
7

--------------------------------------------------------------------------------

 

15.           Successors to the Bank and the Company.


The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank’s and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.


16.           Required Regulatory Provisions.


In the event any of the foregoing provisions of this Section 16 are in conflict
with the terms of this Agreement, this Section 16 shall prevail.


(a)           The Bank’s board of directors may terminate Executive’s employment
at any time, but any termination by the Bank, other than termination for Just
Cause, shall not prejudice Executive’s right to compensation or other benefits
under this Agreement.  Executive shall not have the right to receive
compensation or other benefits for any period after termination for Just Cause.


(b)           Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
§1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.





 
8

--------------------------------------------------------------------------------

 

SIGNATURES


IN WITNESS WHEREOF, New England Bank and New England Bancshares, Inc. have
caused this Agreement to be executed and their seals to be affixed hereunto by
their duly authorized officers, and Executive has signed this Agreement, on the
day and date first above written.




ATTEST:
 
NEW ENGLAND BANK
                           
By:
 
Nancy L. Grady
   
For the Entire Board of Directors
Corporate Secretary
                     
ATTEST:
 
NEW ENGLAND BANCSHARES, INC.
     
(Guarantor)
                   
By:
 
Nancy L. Grady
   
For the Entire Board of Directors
Corporate Secretary
                                     
WITNESS:
 
EXECUTIVE
                               
Nancy L. Grady
   
Corporate Secretary
     











9

 